Citation Nr: 1317309	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  12-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for PTSD.

In April 2013 the Veteran did not appear for a hearing before the Board, although he received notice of the hearing in February 2013.  He has not asked for the hearing to be rescheduled.  The Board finds that the request for a hearing has been withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service connection for PTSD.  In November 2006, the RO declined to reopen a claim for PTSD. The Veteran did not file an appeal to either decision. 

2.  The evidence added to the record since the last final decision in November 2006 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for PTSD, and creates a reasonable possibility of an allowance of the claim.



CONCLUSIONS OF LAW

1.  The February 2005 and November 2006 rating decisions that denied the claim for service connection for PTSD are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1104 (2012).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the duties to notify and assist.  However, consideration of the merits of the issue is deferred pending additional development consistent with those duties.

The Veteran contends that while in service he was onboard a C-46 airplane that crashed and was destroyed in Kingman, Arizona.  He contends that he suffers from PTSD due to flashbacks and other symptoms related to the crash.

The RO denied the Veteran's claim in a February 2005 rating decision, finding that the plane crash had not been verified by the service department and his service treatment records and service personnel records were not available to confirm the crash.  In November 2006, the RO declined to reopen the claim, stating that the new evidence, statements by the Veteran that all personal belonging were destroyed in the crash and that he didn't seek medical attention because no one else did, and a photo of a plane crash in Kingman, Arizona, was not sufficient to reopen the claim.

Although in the October 2010 rating decision on appeal, the RO declined to reopen the Veteran's claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2012).  Thus, the previous decisions became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in June 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

After a review of file, the Board finds that the evidence received since the last final decision in November 2006 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes verification that on January 5, 1946, a C-480 crashed in Kingman, Arizona.  That date is consistent with the Veteran's report of the crash.  Such verification was not previously before VA.  Thus, the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim.  Moreover, if it can be verified that the Veteran was onboard that flight, the evidence raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for PTSD is reopened.  To that extent only, the appeal is allowed. 


ORDER

As new and material evidence sufficient to reopen a claim for service connection for PTSD has been received, the Veteran's previously-denied claim is reopened.


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran's service treatment records are negative for any report of an airplane crash.  They also do not demonstrate, on their own, that the Veteran was stationed at Kingman RFC, or Bergstrom, Texas.  Rather, his DD-214 states that he was stationed at Keesler Field, Mississippi, and then in Laredo, Texas.  It is thus unclear whether the Veteran's unit, listed as the 425th AAF on his DD-214, was stationed or affiliated with either of these sites.  On remand, the RO should request that the Veteran provide a clear timeline of events leading up to the crash, to include what unit he was attached to, where the airplane took off and crashed, and all relevant dates to support his claim.  Following the receipt of that information, further verification should be made with the appropriate service agency to determine whether the Veteran was onboard the flight that crashed on January 5, 1946, at Kingman RFC.  

If such information is verified, or if there is credible evidence to support a finding that the Veteran may have been onboard the airplane, then the Veteran should undergo a VA examination to determine whether his PTSD was caused or aggravated by the trauma of the crash.  To that extent, VA treatment records demonstrate that the Veteran has been diagnosed with PTSD related to an airplane crash in service, however, the treatment records do not provide a complete psychological evaluation to determine whether that diagnosis complies with the requirements set out in the DSM-IV.  Thus, a complete assessment is necessary to accurately decide the claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran identify the unit he was stationed with at the time of the crash, where the airplane took off and where it crashed, and all relevant dates, as well as any other details to assist in verifying that he was onboard the C-46D that crashed at Kingman RFC on January 5, 1946.  

2.  Send the Veteran's responses, if any, and the pertinent documents in the claims file to the appropriate service agency to determine whether the Veteran was onboard the C-46D that crashed at Kingman RFC on January 5, 1946.  All negative responses should be documented in the claims file.  The Veteran should be informed of any negative response and given the opportunity to submit additional evidence.

3.  If it is verified that the Veteran was onboard the above referenced plane, or if the RO otherwise determines that the credible evidence supports a finding that the Veteran was onboard that plane, schedule the Veteran for a VA examination to determine whether he suffers from PTSD or a psychological disorder that was caused or aggravated by his service.  The examiner should review the claims file and note that review.  All opinions reached should be supported by well-explained rationale. 

Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's PTSD, or any other diagnosed psychiatric disorder, was caused or aggravated by the airplane crash in service.  

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


